        Case 1:19-cv-12533-WGY Document 184 Filed 10/15/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 BIO-RAD LABORATORIES, INC. and PRESIDENT
 AND FELLOWS OF HARVARD COLLEGE
                 Plaintiffs,
                                                              C.A. No. 1:19-cv-12533-WGY
         v.
 10X GENOMICS, INC.,                                          DEMAND FOR JURY TRIAL

                 Defendant.



 10X GENOMICS, INC.,
                 Counterclaim Plaintiff,
         and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
                 Counterclaim Co-Plaintiff as to certain
                 claims,
         v.
 BIO-RAD LABORATORIES, INC.,
                 Counterclaim Defendant,
         and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
                 Counterclaim Co-Defendant as to DJ
                 counterclaims.


              10X GENOMICS, INC.’S REQUEST FOR A STATUS CONFERENCE

       Defendant and Counterclaim Plaintiff 10X Genomics, Inc. (“10X”), through undersigned

counsel, respectfully submits this motion for a status conference to seek guidance from the Court. In

this complex patent and antitrust case, the parties have been operating without a Court approved




                                                 1
         Case 1:19-cv-12533-WGY Document 184 Filed 10/15/20 Page 2 of 4



scheduling order, without a Court approved protective order and without the Court’s resolution of

numerous discovery disputes. For context, 10X recites the following:

    1. Pursuant to the Court’s orders during the July 31, 2020 Scheduling Conference, on August 14,

2020, the parties submitted a Joint Proposed Amended Pretrial Schedule, which was partly agreed and

partly disputed. ECF No. 147. The Court has not ruled on the Proposed Amended Pretrial Schedule.

    2. Subsequently, the Court held a Markman Hearing by video on September 10, 2020, in which

the Court construed some terms and took other terms under advisement. The Court has not issued a

Markman order.

    3. Among the agreed-upon dates in the Proposed Amended Schedule were the discovery cut-off

date and the date for service of certain expert reports. The fact discovery cut-off date was October 9,

2020, which date has passed, but discovery is not complete. Expert reports were to be due as early as 6

days from today – Wednesday, October 21, 2020. Those expert reports cannot and should not be

exchanged prior to discovery being complete or prior to receiving the Court’s claim construction order.

    4. Several other motions are pending which implicate the parties’ ability to complete fact

discovery. ECF Nos. 141, 147, 156, 175, 180, and 182.

    5. For at least the reasons outlined in points 1 – 4 above, the schedule the parties had submitted

is no longer viable and the parties need guidance from the Court in order to proceed forward on

the merits of the claims to prepare for trial.

        WHEREFORE, 10X respectfully requests that the Court schedule a brief status conference to

address the schedule for the future conduct of this proceeding. To be useful and to address the issues

above, 10X requests that the conference needs to be scheduled on or before for October 20, 2020.




                                                  2
       Case 1:19-cv-12533-WGY Document 184 Filed 10/15/20 Page 3 of 4




Date: October 15, 2020


Respectfully submitted,


/s/ Katrina C. Rogachevsky

Matthew D. Powers (pro hac vice)             Sarah Chapin Columbia (BBO #550155)
Paul T. Ehrlich (pro hac vice)               Katrina C. Rogachevsky (BBO #691373)
Stefani C. Smith (pro hac vice)              Annabel Rodriguez (BBO #696001)
Robert L. Gerrity (pro hac vice)             MCDERMOTT WILL & EMERY LLP
Jennifer K. Robinson (pro hac vice)          200 Clarendon Street, Floor 58
Natasha M. Saputo (pro hac vice)             Boston, Massachusetts 02116-5021
Gina Cremona (pro hac vice)                  Telephone:    (617) 535-4000
Utsav Gupta (pro hac vice)                   Facsimile:    (617) 535-3800
Daniel Radke (pro hac vice)                  10X-BR-MWE@mwe.com
TENSEGRITY LAW GROUP, LLP
555 Twin Dolphin Drive, Suite 650            Leah Brannon (pro hac vice)
Redwood Shores, CA 94065                     Kenneth Reinker (pro hac vice)
Telephone:     (650) 802-6000                CLEARY GOTTLIEB
Facsimile:     (650) 802-6001                2112 Pennsylvania Avenue, NW
10x_BR_MA_Service@tensegritylawgroup.c       Washington, DC 20037
om                                           Telephone:   (202) 974-1500
                                             Facsimile:   (202) 974-1999
Azra M. Hadzimehmedovic (pro hac vice)       Team-10x-Genomics-Litigation-
Aaron M. Nathan (pro hac vice)               CGSHOnly@cgsh.com
Samantha A. Jameson (pro hac vice)
Kiley White (pro hac vice)
TENSEGRITY LAW GROUP, LLP
8260 Greensboro Drive, Suite 260
McLean, VA 22102
Telephone:    (703) 940-5033
Facsimile:    (650) 802-6001
10x_BR_MA_Service@tensegritylawgroup.c
om

Counsel for 10X Genomics, Inc.




                                         3
         Case 1:19-cv-12533-WGY Document 184 Filed 10/15/20 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on October 15, 2020, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.

                                                              /s/ Katrina C. Rogachevsky
                                                              Attorney Name




                                                   4
